                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA


                             Alexandria Division


C-BYTE COMPUTER SYSTEMS, LLC,

            Plaintiff,

V.                                           Civil Action No. l:19-cv-414


TREVOR BISCOPE


            Defendant.


                                      ORDER


     This    matter      comes    before    the     Court    on   the   Report     and

Recommendation of the Magistrate Judge dated February 7, 2020. The

parties have not filed objections to the Report and Recommendation.

Based on a ^ novo review of the evidence in this case and having

reviewed the Report and Recommendation, it appears to the Court

that the Magistrate Judge's Report and Recommendation is neither

clearly erroneous nor contrary to law. Accordingly, this Court

adopts the Magistrate Judge's Report and Recommendation; and, it

is hereby

     ORDERED      that   Plaintiff's       Motion    for    Default     Judgment    is

GRANTED,    and   the    United   States    Patent     and    Trademark    Office's

Trademark Trial and Appeals Board's February 6, 2019 decision in

the matter of C-Byte Computer Systems LLC v. Biscope, Inc., is

REVERSED. The Court also finds and declares that Defendant's use
